                     Case 1:93-cr-00180-LAK Document 905 Filed 10/26/18 Page 1 of 1

Federal Defenders                                                 52 Duane Street-10th  Floor,
                                                                                                 Southern District
                                                                                               New York, NY 10007
OF NEW YORK, INC.                                                           Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                            Southern District of New York
David E. Patton
                                                                                                Jennifer L. Brown
Executive Director                                                                               Attorney-in-Charge



                                                               October 26, 2018




          BY ECF

          Honorable Lewis A. Kaplan
          United States District Judge
          Southern District of New York
          500 Pearl Street, Room 2240
          New York, New York 10007

          Re:        United States v. Mohammad Salameh
                     Docket Nos 93-cr-180; 16-cv-5184

          Dear Judge Kaplan:

                  Yesterday, the government wrote to the court requesting a briefing schedule in light of
          the decision in Barrett. There is a pending application in Barrett for reargument. As a result the
          government has agreed in other similarly situated cases to stay briefing until the Second Circuit
          issues a mandate in Barrett. With the consent of the government and the consistent with other
          such cases, we request similar stay in this case.


                                                        Respectfully submitted,

                                                          /s/
                                                        PHILIP L. WEINSTEIN
                                                        Assistant Federal Defender

           PLW/gv

           cc:       Elinor Tarlow, Esq.
                     Assistant United States Attorney
                     Southern District of New York
